DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/25/2022 is acknowledged. Claims 13-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation “approximately”. The term “approximately” recited in claims 8 and 9 is a relative term which renders the claims indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range recited in claim 8, “between approximately 1 degree C and approximately 4 degrees C”, has been rendered indefinite by the use of the term “approximately”. Similarly, the range recited in claim 9, “between approximately 1.4 degrees C and approximately 2.8 degrees C”, has been rendered indefinite by the use of the term “approximately”.
Claim 11 recites the limitation “the second comparator configured to determine a tendency statistic from the set of temperature values, the central tendency statistic being one of mean, median, and mode of the set of temperature values, the second comparator further configured to produce a given value as a function of the tendency statistic and ambient temperature”. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether the “central tendency statistic” refers to “a tendency statistic” previously claimed or it is introducing a new tendency statistic i.e. the “central tendency statistic”. The claim, as drafted, has an unclear interpretation based on whether or not a discrepancy between the two statistics exist. Therefore claim 11 is rejected for being indefinite in scope. It is suggested to amend claim 11 to clarify differences between the “tendency statistic” and the “central tendency statistic”.
Claim 12 recites the limitation “the comparator is configured to produce the given value by determining the difference between the tendency statistic and the ambient temperature”. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether the “comparator” is referring to the “second comparator” claimed in claim 11 or the first “comparator” claimed in claim 1. Therefore claim 12 is rejected for being indefinite in scope. It is suggested to amend claim 12 to clarify which comparator performs the functions claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “a comparator operatively coupled with the set of temperature sensors, the comparator configured to determine a distribution of temperature values using the set of temperature values, … the comparator further being configured to compare the interpercentile range to a threshold value”. Accordingly, claims 2-12 are rejected by virtue of dependency upon claim 1.
The limitation of determining a distribution of temperature values using the set of temperature values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Per applicant’s specification, the comparator “may have many other physical and functional components, such as central processing units, other data processing modules, and short-term memory” [0071]; hence, all disclosed components comprising the comparator are generic computer components. That is, other than reciting “comparator configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “comparator configured to” language, “determining” in the context of this claim encompasses the user manually calculating a distribution of values based on a dataset and then deriving the interpercentile range of the calculated distribution.
Similarly, the limitation of comparing the interpercentile range to a threshold value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “comparator configured to” language, “comparing” in the context of this claim encompasses the user measuring the interpercentile range value against an arbitrary value to ascertain a discrepancy between the two values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a comparator to perform both the ranking and determining steps. The comparator in both cases is recited at a high-level of generality (i.e., as a generic central processing unit performing a generic computer function of determining a distribution based on a dataset) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a comparator to perform both the determining and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Claims 2-12 are rejected by virtue of dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Engler et al (US9095305 B2, 2015-08-04; please note that citations refer to related US2013/0261496 A1, 2013-10-03) (hereinafter “Engler”) in view of Najafi et al (Plantar Temperature Response to Walking in Diabetes with and without Acute Charcot: The Charcot Activity Response Test; Journal of Aging Research, vol. 2012, 2012-07-30) (hereinafter “Najafi”).
	Regarding claim 1, Engler teaches a foot ulcer detection system (“An apparatus for monitoring a patient's foot…indicating the emergence of a pre-ulcer or progression of a known pre-ulcer” clm 22) comprising:
	a body having a base with a top surface, the top surface of the base having a receiving region configured to receive the bottom of a single foot, the base forming an open platform or a closed platform (“an open platform for receiving at least one foot” clm 22; “the platform 16 is formed as a stack of functional layers sandwiched between a cover 20 and a rigid base 22” [0041]; top surface receiving region is the platform cover [see fig. 3A reproduced below]);
	a set of temperature sensors in communication with the top surface of the receiving region of the open or closed platform (“the platform 16 has an array or matrix of temperature sensors 26 fixed in place directly underneath the cover 20” [0042]; [see fig. 3A reproduced below]), the set of temperature sensors being spaced apart within the receiving region and configured to activate after receipt of a stimulus applied to one or both the open or closed platform and the set of temperature sensors (“embodiments may space the temperature sensors 26” [0046], figs. 3A-3B and assoc par; pressure of patient’s foot provides stimulus to automatically begin measurement process [0043]-[0044] [see figs. 2B, 3A reproduced below]), the set of temperature sensors configured to thermally communicate with the bottom of the foot within the receiving region to ascertain a current temperature at each of a set of different spaced apart locations of the bottom of the foot, the set of temperature sensors configured to produce a set of temperature values with each location having one associated temperature value (“the plurality of sensors 26 generate a plurality of corresponding temperature data values for a plurality of portions/spots on the patient's foot 10” [0043], figs. 2A-2B, 3A-3B and assoc par; each temperature sensor has a conducting pad that channels heat from a distinct location of the foot [0041]-[0046] [see figs. 2B, 3A reproduced below]);

    PNG
    media_image1.png
    547
    835
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    570
    media_image2.png
    Greyscale

Platform 16 comprising cover 20, spaced apart temperature sensors 26 and base 22 for measuring temperature of patient’s feet 10 (Engler figs. 2B, 3A, annotated)
	a comparator operatively coupled with the set of temperature sensors (“the analysis engine 46 of FIG. 6 has a thermogram generator 66 configured to form a thermogram” [0059], figs. 5, 6 and assoc par; analysis engine 46 is coupled to platform 16, and is comprised of a thermogram generator 66 and pattern recognition system 68 [see figs. 5, 6 reproduced below]), the comparator configured to determine a distribution of temperature values using the set of temperature values (“the process uses conventional interpolation techniques to interpolate the temperature values in a manner that produces a thermogram” [0069], figs. 7-8 and assoc par; a thermogram is a distribution of temperature values, formed by thermogram generator 66 [0059], [0065]-[0069]); and
	an output operatively coupled with the comparator configured to produce ulcer information relating to the emergence of an ulcer or pre-ulcer based on a threshold value (“apparatus further includes an analyzer (operatively coupled with the pattern recognition system) configured to produce output information indicating the emergence of a pre-ulcer or progression of a known pre-ulcer in the at least one foot” [0016], clm 1, figs. 5, 6 and assoc par; “Two conditions can be evaluated independently for hotspot identification. The first condition evaluates to true when a spatially-localized contralateral thermal asymmetry exceeds a pre-determined temperature threshold for a given duration” [0088], figs. 7-8 and assoc par; the analyzer (i.e. the output) is capable of using thermal thresholds to produce the output information [0072]-[0091] [see fig. 6 reproduced below]);

    PNG
    media_image3.png
    507
    835
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    581
    551
    media_image4.png
    Greyscale

Platform 16 coupled to analysis engine 46; Analysis engine 46 comprised of analyzer 70, thermogram generator 66, pattern recognition system 68 (Engler figs. 5, 6)
	but Engler fails to explicitly teach the distribution having an interpercentile range between or including the zero percentile and the one hundred percentile of the set of temperature values, the comparator further being configured to compare the interpercentile range to a threshold value; and output information relating to the emergence of an ulcer or pre-ulcer when the interpercentile range equals or exceeds the threshold value. Please note - Engler does teach a “similar output table in which the risk level is characterized by a percentage from zero to hundred percent within some time frame” ([0092], figs. 11A-11B and assoc par).
	However, in the same field of endeavor, Najafi teaches thermal imaging of diabetic patients (abst.),
	determining a distribution of temperature values using the set of temperature values (“isolate each foot from the thermal image and extract plantar temperature in three anatomical regions of foot including hind-, mid-, and forefoot” [fig. 1 and assoc par]; the thermal image is a set of temperature values across both feet, which can be discretely segmented into a distribution of temperatures across regions of each foot [see fig. 1 reproduced below]), the distribution having an interpercentile range between or including the zero percentile and the one hundred percentile of the set of temperature values (“We estimated the 5th, 50th, and 95th temperature percentiles at each region” [2. Research Design and Methods, fig. 1 and assoc par]; [see fig. 1 reproduced below]), further comparing the interpercentile range to a threshold value (“only the 95th percentile value representing a hot spot was reported” [2. Research Design and Methods]; the 95th percentile is a threshold for the presence of a PT hotspot (e.g. ulcers or pre-ulcers) [see 2. Research Design and Methods, 4. Discussion]); and
	producing ulcer information relating to the emergence of an ulcer or pre-ulcer when the interpercentile range equals or exceeds the threshold value (“A purpose-designed image processing toolbox was developed using Matlab … to isolate each foot from the thermal image” [2. Research Design and Methods, fig. 1 and assoc par]; the thermal image generated using Matlab toolbox conveys information relating to the emergence of ulcer or pre-ulcer based on 95th percentile threshold value [see fig. 1 reproduced below]).

    PNG
    media_image5.png
    450
    544
    media_image5.png
    Greyscale

Generated thermal imaging output of feet with temperature distribution information correlated to interpercentile range (box) (Najafi fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system and temperature distribution taught by Engler with the distribution interpercentile range taught by Najafi. Known techniques for monitoring foot ulcers are often inconvenient to use, unreliable, or inaccurate, reducing compliance by patient populations (Engler [0006]). Furthermore, complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; these risks include increased rates of amputation, mortality and foot ulceration (Najafi Background). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).
	Regarding claim 2, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches wherein the output is coupled with the body (“the platform 16 may have the analysis engine 46 on its local motherboard 34” [0057], fig. 6 and assoc par; the analysis engine comprises the analyzer (i.e. the output), all functionality/functional elements may be within the housing of the device (i.e. coupled with the platform body) [0057]-[0060]).
	Regarding claim 3, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches wherein the ulcer information includes data requiring further processing to indicate the emergence of an ulcer or pre-ulcer (“the system may compare temperature readings to those of prior thermograms, such as the running average of the temperature at a given location. This comparison may show an elevated temperature at that spot, thus signaling the emergence of a new pre-ulcer 14” [0095], fig. 7 and assoc par; comparing temperature changes of the foot over time against prior thermograms (i.e. baseline values) constitutes “further processing” as disclosed in applicant’s specification).
	Regarding claim 4, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches wherein the output and comparator are spaced from and remote from the body (“the analysis engine 46, on the remote server 60, analyzes the data received from the platform 16” [0054], figs. 5-6 and assoc par; the analysis engine may be on a server remote from the platform body [0053]-[0054] [see fig. 5 reproduced below]).

    PNG
    media_image3.png
    507
    835
    media_image3.png
    Greyscale

The remote server 60 – comprising the analysis engine 46 (i.e. the comparator and output) - is separate from the platform 16 (Engler fig. 5)
	Regarding claim 5, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches a scale estimating maximum and minimum risk based on thermal imaging and correlating to a one hundredth percentile and zero percentile respectively ([0091]-[0092], figs. 11A-11B and assoc par);
	but Engler fails to explicitly teach a maximum temperature value and minimum temperature value correlating with the one hundredth percentile and zero percentile, respectively.
	However, in the same field of endeavor, Najafi teaches the set of temperature values includes a maximum temperature value and a minimum temperature value (temperature values with maximum and minimum are derived to produce thermal image, and indicated in adjacent range/legend [see fig. 1 reproduced below]), the interpercentile range having the minimum temperature value at the zero percentile and the maximum temperature value at the one hundredth percentile (the minimum temperature value and maximum temperature value are correlated to the zero and one hundred percentile on the temperature range [see fig. 1 reproduced below]).

    PNG
    media_image6.png
    450
    544
    media_image6.png
    Greyscale

The maximum temperature detected correlating to the 100th percentile (top of the temperature range) and minimum temperature detected correlating to the 0th percentile (bottom of the temperature range). Each foot has unique interpercentile range with distinct 95th and 5th percentiles within the temperature range (Najafi fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler in view of Najafi with the maximum and minimum temperatures taught by Najafi. Complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; including increased rates of amputation, mortality and foot ulceration (Najafi Background). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).
	Regarding claim 6, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	but Engler fails to explicitly teach an interpercentile range has at least one temperature value that is not in the set of temperature values. Please note Engler does teach a temperature outside a normal range (i.e. a running average between a high temperature and low temperature) is predictive of ulcer or pre-ulcer ([0084], fig. 10A and assoc par)
	However, in the same field of endeavor, Najafi teaches the interpercentile range has at least one temperature value that is not in the set of temperature values (examiner interprets the interpercentile range indicated by the adjacent range/legend possesses colder values outside the set of temperature values [see claim 5 rejection above, fig. 1 reproduced below]).

    PNG
    media_image7.png
    450
    544
    media_image7.png
    Greyscale

The temperature values near the 0th percentile are included in the adjacent range despite not being detected in thermal imaging of the foot (circled) (Najafi fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler and Najafi with temperatures outside the interpercentile range as taught by Najafi. Complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; including increased rates of amputation, mortality and foot ulceration (Najafi Background). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).
	Regarding claim 7, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler fails to explicitly teach the interpercentile range has a lowest temperature value that is greater than the zero percentile or a highest temperature value that is less than the one hundredth percentile	.
	However, in the same field of endeavor, Najafi teaches the interpercentile range size has a lowest temperature value that is greater than the zero percentile or a highest temperature value that is less than the one hundredth percentile (the interpercentile range has a lowest temperature (5th percentile) greater than the zero percentile and highest temperature (95th percentile) less than the one hundred percentile [see fig. 1 reproduced below]).

    PNG
    media_image8.png
    450
    544
    media_image8.png
    Greyscale

The interpercentile range features lowest and highest temperature values (5th percentile – 95th percentile) that lie within the 0th and 100th percentile (Najafi fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler and Najafi with the temperature range as taught by Najafi. Complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; including increased rates of amputation, mortality and foot ulceration (Najafi Background). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).
	Regarding claim 8, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches the threshold is between approximately 1 degree C and approximately 4 degrees C (“temperature deviations of about 2 degrees C or about 4 degrees F in certain contexts can suggest emergence of an ulcer 12 or pre-ulcer 14” [0076], fig. 7 and assoc par; temperature elevations of 2 degrees C can be used as the threshold [0076]).
	Regarding claim 9, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 8.
	Engler further teaches the threshold is between approximately 1.4 degrees C. and approximately 2.8 degrees C (“temperature deviations of about 2 degrees C or about 4 degrees F in certain contexts can suggest emergence of an ulcer 12 or pre-ulcer 14” [0076], fig. 7 and assoc par; [see claim 8 rejection above]).
	Regarding claim 10, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches the set of different locations comprises between four and one hundred locations that relate to corresponding locations on the bottom of the foot (“a small portion of the array of temperature sensors 26 showing four temperature sensors 26 and their pads 30” [0045], figs. 3A-3B and assoc par; [see claim 1 rejection above; fig. 3B reproduced below]).

    PNG
    media_image9.png
    609
    506
    media_image9.png
    Greyscale

Four temperature sensors (26) are portrayed (Engler fig. 3B)
	Engler discloses the claimed invention except for one hundred locations. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a set of different locations comprising between four and one hundred locations relating to corresponding locations on the bottom of the foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Engler in view of Najafi as applied to claim 1 above, and further in view of Shaefer et al (NZ514340 A, 2004-01-30; please note that citations refer to related WO2000/057163 A1, 2000-09-28) (hereinafter “Shaefer”).
	Regarding claim 11, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches a second comparator operably coupled with the output (“the analysis engine 46 of FIG. 6 has … a pattern recognition system 68 configured to determine whether the thermogram presents any of a number of different prescribed patterns” [0059], figs. 5, 6 and assoc par; the pattern recognition system 68 serves as the second comparator and is coupled to the output [0087]-[0089] [see claim 1 rejection, fig. 6 reproduced above]), the second comparator further configured to produce a given value as a function of the ambient temperature (“embodiments may apply an Otsu filter (or other filter) first to the high resolution thermogram to identify regions with large temperature deviations from ambient” [0087] (also see [0047], [0073]); the pattern recognition system 68 implements the filter, given values are interpreted as the regions with large temperature deviations [0086]-[0088]), and then compare the given value to a second threshold value (“Two conditions can be evaluated independently for hotspot identification… The second condition evaluates to true when a spatially-localized ipsilateral thermal deviation between temporally successive scans exceeds a pre-determined temperature threshold for a given duration” [0088]; the two conditions independently evaluated are the first threshold and second threshold values),
	the output being configured to produce the ulcer information also as a function of the comparison of the given value to the second threshold value (“apparatus further includes an analyzer (operatively coupled with the pattern recognition system) configured to produce output information indicating the emergence of a pre-ulcer or progression of a known pre-ulcer in the at least one foot” [0016], clm 1, figs. 5, 6 and assoc par; [see claim 1 rejection above]).
	but neither of the above references explicitly teach determining a tendency statistic.
	However, in the same field of endeavor, Shaefer teaches a method for the detection of inflammation in animals using infrared thermography (abst., clm 1), 
	further teaching determining a tendency statistic from the set of temperature values (“Selected measures for the temperature information derived from each infrared thermographic image for the subject animal are determined by statistical techniques known in the art. Preferred measures include measures of central tendency” p. 15, ln. 4-8; thermographic images are assessed and a central tendency is determined from the thermal/temperature data [see §5.5 Interpretation of Infrared Thermographic Images]), the central tendency statistic being one of mean, median, and mode of the set of temperature values (“The term "measure of central tendency" as used herein is a statistical measure of a point near the center of" a group of data points: without limitation, the term includes the mean, median, and mode” p. 15, ln. 9-11), further configured to produce a given value as a function of the tendency statistic and ambient temperature (“Environmental factors such as motion, extraneous radiant energy, and ambient temperature must be controlled when using infrared thermography to detect inflammation” p. 14, ln. 11-12; “the term "total temperature" means a measure of the central tendency for the temperature information from an infrared thermographic image x image area or image volume expressed in pixels” p. 15, ln. 16-18; the “total temperature” (measures of dispersion and total temperature are interpreted as given values) is based on central tendency and also accounts for ambient temperature [see §5.4 Protocol for Infrared Thermographic Imaging, §5.5 Interpretation of Infrared Thermographic Images]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler and Najafi with the tendency statistic as taught by Shaefer. Diagnosis and imaging of inflammation in vivo continues to be a major obstacle in the treatment of disorders, hence a great need exists for an accurate, non-invasive, and inexpensive method for detection (Schaefer p. 2, ln. 18-23). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).
	Regarding claim 12, Engler in view of Najafi and further in view of Shaefer teaches the foot ulcer detection system as defined by claim 11.
	Engler further teaches the comparator is configured to produce the given value by determining a difference using the ambient temperature (“the analysis engine 46 and its thermogram generator 66 simply may contrast the regions of elevated temperature on the platform 16 (i.e., due to foot contact) with those at ambient temperature” [0073]; both comparators are comprised within the analysis engine 46, which contrasts elevated temperature regions with ambient temperature [see fig. 6 and assoc par, claim 11 rejection above])
	but neither of the above references explicitly teach determining a tendency statistic.
	However, in the same field of endeavor, Shaefer teaches producing the given value by determining a difference using the tendency statistic (“Preferred measures include measures of central tendency, measures of dispersion … "measure of dispersion" as used herein is meant to include statistical measures of spread from the measure of central tendency for the group, and include, without limitation, variance, standard deviation and coefficient of variation” p.15, ln. 6-13; the measure of dispersion (i.e. a given value) is based on the spread (difference) from central tendency [see §5.4 Protocol for Infrared Thermographic Imaging, §5.5 Interpretation of Infrared Thermographic Images, claim 11 rejection above]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler, Najafi, and Schaefer with a difference between the tendency statistic and the ambient temperature. Diagnosis and imaging of inflammation in vivo continues to be a major obstacle in the treatment of disorders, hence a great need exists for an accurate, non-invasive, and inexpensive method for detection (Schaefer p. 2, ln. 18-23). It can be useful to obtain some measure that is representative of temperature information provided by a thermographic image before comparing the temperature information to a predetermined value or determining a difference in total temperature (Schaefer p. 15, ln. 1-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray et al (US2008/0234943 A1) teaches a computer program for diabetes management that is capable of analyzing blood glucose concentrations by examining glucose variability in percentiles, further correlating upper and lower concentrations with upper and lower rankings (i.e. percentiles).
Chapman-McQuiston et al (US2018/0144815 A1) teaches an apparatus which processes patient data comprising medical events, and further teaches determining subsets of patient data for medical events and organizing the data into percentile groupings.
Cuccia et al (WO2018/175787 A1) teaches systems and methods directed to the assessment of circulatory complications due to advancement of diabetes utilizing optical measurement, and analyzing resulting data by creating a box and whisker plot that show values of the minimum, median, percentile ranges, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793